         Case 1:20-cr-00174-DMT Document 41 Filed 11/25/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                  Case No. 1:20-cr-174-01
                  Plaintiff,
                                                  UNITED STATES’ RESPONSE TO
                  v.                              MOTION FOR
                                                  RECONSIDERATION OF
 MALACHI D. LLOYD,                                DETENTION ORDER

                  Defendant.


       The United States of America, by Drew H. Wrigley, United States Attorney for

the District of North Dakota, and Rick L. Volk, Assistant United States Attorney,

opposes the Defendant’s Motion for Reconsideration of Defendant’s Detention Order

and requests the Court deny the motion. The Defendant was arrested in the Eastern

District of Michigan, and was ordered detained by the Magistrate Judge following a

detention hearing. (DCD 34-4) The decision by the Magistrate Judge was appropriate

based upon the information presented concerning the Defendant. The Defendant’s

current motion provides no reasonable basis for reversing the Magistrate Judge’s order

for detention.

       The Defendant’s current motion focuses on his ties to the Eastern District of

Michigan and his need for medical attention due to gunshot wounds as the basis for

reconsideration of the order for detention. These arguments were considered by the

Magistrate Judge and were properly rejected due to the risk of danger and risk of flight

presented by this Defendant based upon the presumption for detention and the other

available information. See 18 U.S.C. 3142(e)(3)(A) (a presumption for detention applies
          Case 1:20-cr-00174-DMT Document 41 Filed 11/25/20 Page 2 of 5




where, as here, a defendant is charged with an offense for which the maximum term of

imprisonment is 10 years or greater under the Controlled Substances Act, 21 U.S.C. §

801, et. seq.).

       First, the Defendant fails to demonstrate how or why his ties to the Eastern

District of Michigan are important or meaningful in this case. The Defendant presents no

information that he has ties to the District of North Dakota, the jurisdiction where he is

charged. Nor were any such ties noted in the Pretrial Services Report filed by the United

States Pretrial Services Office in the Eastern District of Michigan at or about the time of

the Defendant’s detention hearing. See Government Exhibit 1 (Pretrial Services Report),

filed under seal. In the federal system, courts look to the ties of a defendant to the

judicial district in which the criminal charges have been brought in assessing the risk of

flight. United States v. Alverez-Lopez, 2014 WL 2882906, *2 (M.D. Fla. 2014).

Considering a defendant’s ties to another district runs counter to whole consideration of

risk of flight determination. Id. Should the Defendant be released, he will need to

appear in this District, not the Eastern District of Michigan.

       Second, the Defendant’s connections to the Eastern District of Michigan are of

little significance based upon the Defendant’s history of fraudulent behavior involving

his identity to avoid incarceration not only in his home District, but in other jurisdictions

across the United States, something which the Defendant completely ignores in his

current motion. The Defendant has been arrested both in Michigan and in other

jurisdictions (Iowa and Alabama) where he used an alias of “Dominique Griffin” to

avoid arrest and/or incarceration. See Government Exhibit 1 (Pretrial Services Report),


                                              2
         Case 1:20-cr-00174-DMT Document 41 Filed 11/25/20 Page 3 of 5




pp. 2, 4; Government Exhibit 2 (Ferndale Michigan Police Report, 04/16/2015 – redacted

of Personal Identifying Information [or “PII”]). In fact, the Defendant currently has an

outstanding warrant in the name of Dominique Griffin in the State of Iowa for failing to

comply with the terms of probation that was issued shortly after his sentencing in that

underlying case. See Government Exhibit 1 (Pretrial Services Report, p. 5 – noting

sentencing on 02/06/2017); Government Exhibit 3 (redacted copy of Nation Wide Arrest

Warrant, Polk County, Iowa, issued 03/03/2017). The Defendant also has outstanding

arrest warrants in the State of Alabama for Failure to Appear and Bail Jumping resulting

from his failure to appear after arrest in Madison County, Alabama, for DUI and Felony

Possession of a Pistol by a Drunk or Addict while using the name Dominique Cortez

Griffin. See Government Exhibit 1 (Pretrial Services Report), p. 4; Government Exhibit

4 (Warrants of Arrest and Appearance Bonds – redacted of PII, issued 11/24/2015, and

Booking Information – redacted of PII). By way of proffer, the United States advised the

Court that this incident involved the Defendant being passed out in the driver’s seat of a

parked motor vehicle with a loaded firearm at his feet. In each of these cases, within one

month of the Defendant’s court appearances, he fled the jurisdiction and disregarded a

court’s orders and/or conditions.

       The Defendant also has an outstanding warrant in his own name pending in

Buffalo, New York, for a misdemeanor DUI offense. See Government Exhibit 1

(Pretrial Services Report), pp. 2, 6. The offense conduct occurred in May 2019, and the

warrant was issued in July 2019. Id. While the Pretrial Services Report does not directly

indicate the Defendant failed to appear in this case, it is clear given the offense date and


                                              3
         Case 1:20-cr-00174-DMT Document 41 Filed 11/25/20 Page 4 of 5




the warrant issuance date that the Defendant disregarded his obligations to address that

matter with the judicial system following his arrest. Plain and simple, the Defendant

went back to Michigan and has shown no willingness or desire to address the matter

thereafter.

       Thus, the Defendant’s ties to the Eastern District of Michigan can provide no

assurance to the Court that the Defendant will appear in the District of North Dakota.

The Defendant has demonstrated through his past conduct that he will engage in

deceptive and obstructive behavior to avoid the consequences of the criminal justice

system. The Defendant’s failure to appear, absconding from supervision, or simple

disregard of his obligations in each and every instance where he has or is alleged to have

engaged in criminal activity outside of Michigan should be given substantially greater

weight by the Court than the Defendant’s ties to a District where the current charge is not

pending. The Defendant’s prior conduct demonstrates that his ties to the Eastern District

of Michigan are absolutely meaningless when assessing whether he will appear in court

in a jurisdiction outside of that District.

       Finally, the Defendant’s argument he should be released due to injuries sustained

from gunshots should be rejected. The United States Marshal’s Service can and will

provide all necessary medical care to the Defendant during his detention. The Defendant

did not report any urgent medical needs nor any prescribed medication during his

interview with the Pretrial Services Officer following his arrest in the Eastern District of

Michigan. See Government Exhibit 1. Further, and more importantly, following the

shooting incident, the Defendant did not display conduct that demonstrated he is in a


                                              4
         Case 1:20-cr-00174-DMT Document 41 Filed 11/25/20 Page 5 of 5




physical condition that prohibits his incarceration. The Defendant appeared in a music

video (post-shooting incident) demonstrating that while he has some injury, he is

physically well and capable of “celebrating” his recovery with others. See Government

Exhibit 5, filed conventionally (DVD of YouTube video by “TMC Mali” – “The Viral

Story.”) The video also demonstrates that the Defendant has not been concerned about

his susceptibility to COVID, as he is clearly not physically distancing himself from

others in the video. Based upon this video, it appears the Defendant is asserting COVID

now simply as a reason to avoid detention.

      Based upon the foregoing, the United States respectfully requests this Court deny

the Defendant’s Motion for Reconsideration of Detention.

      Dated: November 25, 2020.

                                         DREW H. WRIGLEY
                                         United States Attorney

                                  By:    __________________________
                                         /s/ Rick L. Volk
                                         RICK L. VOLK
                                         Assistant United States Attorney
                                         ND Bar ID 04913
                                         P.O. Box 699
                                         Bismarck, ND 58502-0699
                                         (701) 530-2420
                                         rick.volk@usdoj.gov
                                         Attorney for United States




                                             5
